MEMORANDUM**
Gregorio Estrada Vargas appeals his jury trial conviction for possession of *653methamphetamine with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vargas contends that the government committed prosecutorial misconduct by improperly vouching for witnesses, implying a personal belief in Vargas’s guilt, calling the defense a sham, and impugning the defense counsel. Because Vargas failed to object in the district court, we review for plain error, see United States v. Sanchez, 176 F.3d 1214, 1218 (9th Cir.1999), and find none. While some of the government’s statements were improper, we conclude that the errors did not result in a miscarriage of justice. See United States v. McChristian, 47 F.3d 1499, 1506-08 (9th Cir.1995); United States v. Sayetsitty, 107 F.3d 1405, 1409 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.